UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-1460



In re:   JOHN A. BRYANT,



                Petitioner.



                 On Petition for Writ of Mandamus.
                       (3:09-CR-00347-REP-1)


Submitted:   September 23, 2014           Decided:   September 25, 2014


Before NIEMEYER and        GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


John A. Bryant, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             John   A.    Bryant    petitions       for    a    writ   of   mandamus,

alleging the district court has not responded to his inquiries

into the status of his 28 U.S.C. § 2255 (2012) motion.                       He seeks

an order from this court directing the district court to act.

Our   review   of   the       district    court’s    docket      reveals    that    the

district court entered an order on June 17, 2014, appointing

counsel for Bryant, directing the filing of briefs on an issue

identified by the court, and staying action on Bryant’s § 2255

motion pending further order of the court.                     Accordingly, because

the district court recently informed Bryant of the status of his

§ 2255 motion, we deny the mandamus petition as moot.                        We grant

leave   to   proceed     in    forma     pauperis.        We   dispense     with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                    PETITION DENIED




                                           2